SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New oil discovery in Ceará Basin Rio de Janeiro, August 02 2012 – Petróleo Brasileiro S.A. - Petrobras informs that it has successfully verified the occurrence of oil in deepwater of Ceará Basin during drilling operations of 1-BRSA-1080-CES (1-CES-158) well. The well, commonly known as Pecém, is located 76 km away from the county of Paracuru, on the shore Ceará State, in a water depth of 2,129m. The well’s current depth is 4,410m and the drilling shall continue down to 5,500m. The discovery occurred in siliciclastic reservoirs of Paracuru Formation, verified due to the evidence of hydrocarbon, during drilling operation, logging analysis and results of wireline tests. The samples of fluid collected from the well indicated the presence of liquid hydrocarbonate which will be defined by means of lab analysis. Petrobras operates the BM-CE-2 concession, with 60% interest, in consortium with BP Energy do Brasil Ltda, which holds 40%. The Consortium will continue the operations to complete the drilling project of the well until the estimated depth, check the extension of the new discovery and define the permeability and porosity of the reservoirs. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 02, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
